Exhibit 10.7

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

from

GREEN PLAINS OBION, LLC,

as Grantor,

to

W. STANWORTH HARRIS,

a resident of the State of Tennessee,

as Trustee,

for the benefit of

BNP PARIBAS as Agent,

as Beneficiary.

Dated as of June     , 2015

Property Address:

2098 McDonald Road, Rives, TN 38253-3729

PURSUANT TO T.C.A. §47-9-323 AND §47-28-104(b) NOTICE IS HEREBY GIVEN THAT THIS
DEED OF TRUST SECURES FUTURE ADVANCES WHICH ARE OBLIGATORY AND WHICH ARE FOR
COMMERCIAL PURPOSES.

PURSUANT TO T.C.A. §47-9-502(c) THIS DEED OF TRUST CONSTITUTE A FIXTURE FILING
AND IS TO BE INDEXED IN THE REAL PROPERTY RECORDS

BENEFICIARY EXPRESSLY OBJECTS TO THE PRIORITY OF ANY MECHANICS OR MATERIALMEN’S
LIENS IMPOSED SUBSEQUENT TO THE DATE OF RECORDATION OF THIS DEED OF TRUST AS
SUCH PRIORITY MAY BE OTHERWISE ALLOWED PURSUANT TO THE TERMS OF T.C.A.
§66-11-108.

THE MAXIMUM PRINCIPAL INDEBTEDNESS FOR RECORDING TAX PURPOSES IS: $

THIS INSTRUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE
REAL PROPERTY DESCRIBED HEREIN, AND ALSO CONSTITUTES A FINANCING STATEMENT WHICH
IS BEING FILED AS A FIXTURE FILING UNDER TENNESSEE CODE ANNOTATED § 47-9-502.
GRANTOR IS THE RECORD OWNER OF THE LAND. THE NAMES AND ADDRESSES OF THE DEBTOR
(“GRANTOR” HEREIN) AND SECURED PARTY (“BENEFICIARY” HEREIN) ARE SET FORTH
HEREIN.

THIS DEED OF TRUST IS A UNIFORM COMMERCIAL CODE FINANCING STATEMENT WHICH IS
BEING FILED AS A FIXTURE FILING IN ACCORDANCE WITH T.C.A. SECTION
47-9-502(c). GRANTOR IS THE RECORD OWNER OF THE LAND. THE COLLATERAL IS
DESCRIBED HEREIN, SOME OF WHICH IS OR MAY BECOME FIXTURES ON THE REAL PROPERTY
DESCRIBED HEREIN. THE NAMES AND ADDRESSES OF THE DEBTOR (“GRANTOR” HEREIN) AND
SECURED PARTY (“BENEFICIARY” HEREIN) ARE SET FORTH HEREIN



--------------------------------------------------------------------------------

This Instrument Prepared By

and Record and Return to:

Mayer Brown LLP

Jack Edelbrock

71 South Wacker Drive

Chicago, Illinois 60606

 

2



--------------------------------------------------------------------------------

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT (this “Deed of Trust”) is made as of June 6, 2014, by
and among GREEN PLAINS OBION, LLC, a Tennessee limited liability company
(together with its successors and permitted assigns, “Grantor”) having an
address of 450 Regency Parkway, Suite 400, Omaha, NE 68114, in favor of W.
STANWORTH HARRIS, a resident of the State of Tennessee having an address of c/o
325 N. Parkway, Jackson, Tennessee 38305, as trustee (“Trustee”), for the
benefit of in favor of BNP PARIBAS (“BNPP”), as Agent (as hereinafter defined),
having an address of 787 Seventh Avenue, New York, NY 10019.

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) hereinafter identified and defined (BNPP in such capacity as
agent for the Lenders, and its successors and assigns in such capacity, being
hereinafter referred to as the “Agent”), has entered into a Term Loan Agreement
dated as of June 10, 2014 (such Term Loan Agreement, as amended
contemporaneously herewith and as the same may be amended or modified from time
to time as permitted thereunder, including amendments and restatements thereof
in its entirety as permitted thereunder, being hereinafter referred to as the
“Loan Agreement”), pursuant to which certain lenders from time to time party to
the Loan Agreement (such lenders being hereinafter referred to collectively as
the “Lenders” and individually as a “Lender”) have agreed, subject to certain
terms and conditions, to extend credit and make certain other financial
accommodations available to GREEN PLAINS PROCESSING LLC (the “Borrower”). Any
capitalized term used in this Deed of Trust that is not otherwise defined
herein, either directly or by reference to another document, shall have the
meaning for purposes of this Deed of Trust as it is given in the Loan Agreement.

B. Grantor is a Subsidiary of the Borrower and as such will receive substantial
direct and indirect benefit from the extension of credit and other financial
accommodations made to the Borrower and the Subsidiaries.

C. The Grantor, has executed and delivered to the Agent a Joinder Agreement of
even date herewith (as it may from time to time be amended, restated or
otherwise modified, the “Guaranty”) pursuant to which the Grantor has guarantied
the obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents, (together with the
Loans, collectively, the “Guarantied Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Grantor execute and deliver this Deed of Trust to secure the Guarantied
Obligations and all direct obligations of the Grantor with respect to the Loans
(collectively, the “Obligations Secured”).

GRANT:

NOW, THEREFORE, (A) in consideration of Ten Dollars ($10.00) in hand paid, the
receipt and sufficiency of which are hereby acknowledged and (B) in
consideration of the

 

3



--------------------------------------------------------------------------------

foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Grantor has from time to time incurred or may incur or be
liable to the Lenders and the Agent (each, a “Secured Party”, collectively, the
“Secured Parties”) under or in connection with the Obligations Secured, the
Grantor does hereby irrevocably grant, bargain, sell, convey assign, transfer,
pledge and grant unto Trustee and the successors and assigns of Trustee in
trust, for the benefit of Agent with POWER OF SALE and right of entry and
possession (for the benefit of the Secured Parties), and their successors and
assigns, the real estate legally described in Exhibit A hereto (the “Land”) in
Obion County (the “County”), Tennessee (the “State”); together (i) with all
right, title and interest, if any, that the Grantor may now have or hereafter
acquire in and to all improvements, buildings and structures of every nature
whatsoever now or hereafter located on the Land; and (ii) all air rights, water
rights and powers, development rights or credits, zoning rights or other similar
rights or interests that benefit or are appurtenant to the Land (all of the
foregoing, including the Land, the “Premises”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land: (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto, (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof, (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises, (d) all split or division rights
with respect to the Land and easements of every nature whatsoever and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”). Grantor and Agent agree that the Premises and all of the Property
Rights and Fixtures owned by the Grantor (collectively the “Real Property”)
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Deed of Trust to be real estate and covered by
this Deed of Trust.

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from

 

4



--------------------------------------------------------------------------------

condemnation proceedings or the taking of the Real Property, or any part
thereof, under the power of eminent domain or for any damage (whether caused by
such taking or otherwise) to the Real Property, or any part thereof, or to any
rights appurtenant thereto, and all proceeds of any sale or other disposition of
the Real Property or any part thereof (it being understood that, except as
otherwise provided herein or in the Loan Agreement, the Grantor is hereby
authorized to collect and receive such awards and proceeds and to give proper
receipts and acquittance therefor, and to apply the same as provided herein);
(ii) all contract rights, general intangibles, actions and rights in action
relating to the Real Property, including all rights to insurance proceeds and
unearned premiums arising from or relating to damage to the Real Property;
(iii) all plans and specifications, designs, drawings and other information,
materials and matters heretofore or hereafter prepared relating to the Real
Property; and (iv) all proceeds, products, replacements, additions,
substitutions, renewals and accessions of and to the Real Property (the rights
and interests described in this paragraph, the “Intangibles”).

The Grantor (i) pledges and assigns to the Agent from and after the date of the
effectiveness hereof (including any period of redemption), primarily and on a
parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Grantor’s rights
under any contract for the sale of any portion of the Mortgaged Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Grantor to collect and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property.”

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in-possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent. Nothing contained in this Deed of Trust
shall be construed as imposing on the Agent any obligation of any lessor under
any Lease of the Mortgaged Property in the absence of an explicit assumption
thereof by the Agent. In the exercise of the powers herein granted the Trustee
and the Agent, prior to Agent taking title to or possession of the Mortgaged
Property, no liability shall be asserted or enforced against the Trustee or
Agent, all such liability being expressly waived and released by the Grantor,
except for any such liability arising on account of the Trustee’s or Agent’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto Trustee and
the successors and assigns of Trustee in trust, for the benefit of Agent, its
beneficiaries, successors and assigns,

 

5



--------------------------------------------------------------------------------

forever for the uses and purposes herein set forth. Except to the extent such a
release or waiver is not permitted by applicable law, the Grantor hereby
releases and waives all rights of redemption or reinstatement, if any, under and
by virtue of any of the laws of the State, and the Grantor hereby covenants,
represents and warrants that, at the time of the execution and delivery of this
Deed of Trust, (a) the Grantor has good and marketable fee simple title to the
Mortgaged Property, with lawful authority to grant, remise, release, alien,
convey, mortgage and warrant the Mortgaged Property, (b) the title to the
Mortgaged Property is free and clear of all encumbrances, except the Permitted
Liens (as defined in the Loan Agreement) and (c) except for the Permitted Liens,
the Grantor will forever defend the Mortgaged Property against all claims in
derogation of the foregoing, BUT THE CONVEYANCES PROVIDED ABOVE ARE MADE IN
TRUST to secure the Obligations Secured and for no other purpose.

SECURITY AGREEMENT AND FINANCING STATEMENT

The Agent and the Grantor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Deed of Trust shall constitute a continuously perfected security agreement,
fixture filing and financing statement from the date of the filing of this Deed
of Trust for record with the Recorder of Obion County, Tennessee, pursuant to
Sections 9-334, 9-502 and 9-516 of the Code. The information provided in this
section is provided in order that this Deed of Trust shall comply with the
requirements of the Code, for a deed of trust instrument to be filed as a
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing security interest to the Agent for the benefit of the Secured Parties
in that portion of the Mortgaged Property in which the creation and/or
perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Grantor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is: All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Deed of Trust, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property. Any reproduction
of this Deed of Trust or of any other security agreement or financing statement
is sufficient as a financing statement.

 

6



--------------------------------------------------------------------------------

The Grantor authorizes the Agent to file any financing statement, continuation
statement or other instrument that the Agent or the Required Lenders (as defined
in the Loan Agreement) may reasonably deem necessary or appropriate from time to
time to perfect or continue the security interest granted above under the Code.
Grantor and Agent agree that the filing of such financing statement[s] in the
records normally having to do with personal property shall not in any way affect
the agreement of Grantor and Agent that everything used in connection with the
production of income from the Mortgaged Property or adapted for use therein or
which is described or reflected in this Deed of Trust is, and at all times and
for all purposes and in all proceedings, both legal or equitable, shall be,
regarded as part of the real estate conveyed hereby regardless of whether
(a) any such item is physically attached to the improvements, (b) serial numbers
are used for the better identification of certain items capable of being thus
identified in an Exhibit to this Deed of Trust or any of the Loan Documents, or
(c) any such item is referred to or reflected in any such financing statement[s]
so filed at any time. Similarly, the mention in any such financing statement[s]
of the rights in and to (aa) the proceeds of any fire and/or hazard insurance
policy or (bb) any award in eminent domain proceedings for a taking or for loss
of value, or (cc) Grantor’s interest as lessor in any present or future lease or
rights to income growing out of the use and/or occupancy of the Mortgaged
Property, whether pursuant to lease or otherwise, shall not in any way alter any
of the rights of Agent as determined by this instrument or affect the priority
of Agent’s security interest granted hereby or by any other recorded documents,
it being understood and agreed that such mention in such financing statement[s]
is solely for the protection of Agent in the event any court shall at any time
hold with respect to the foregoing items (aa), (bb), or (cc), that notice of
Agent’s priority of interest, to be effective against a particular class of
persons, must be filed in the Code.

FIXTURE FILING

To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land and (ii) this instrument, upon recording or registration in
the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof. Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders (as defined in the Loan Agreement).

THIS DEED OF TRUST IS GIVEN FOR COMMERCIAL PURPOSES AND FOR THE PURPOSE OF
CREATING A LIEN ON THE MORTGAGED PROPERTY IN ORDER TO SECURE NOT ONLY ANY
EXISTING INDEBTEDNESS OR ADVANCES MADE CONTEMPORANEOUSLY WITH THE EXECUTION
HEREOF, BUT ALSO FUTURE ADVANCES, WHETHER SUCH ADVANCES ARE OBLIGATORY, OR TO BE
MADE AT THE OPTION OF LENDERS, OR BOTH, AND WHETHER MADE BEFORE OR AFTER DEFAULT
OR MATURITY OR OTHER SIMILAR EVENTS, TO THE SAME EXTENT AS IF SUCH FUTURE
ADVANCES WERE MADE ON THE

 

7



--------------------------------------------------------------------------------

DATE OF THE EXECUTION OF THIS SECURITY INSTRUMENT, ALTHOUGH THERE MAY BE NO
ADVANCE MADE AT THE TIME OF THE EXECUTION HEREOF AND ALTHOUGH THERE MAY BE NO
INDEBTEDNESS OUTSTANDING AT THE TIME ANY ADVANCE IS MADE AS PROVIDED BY T.C.A.
SECTION 47-28-102. THIS NOTICE REFERENCING OBLIGATORY FUTURE ADVANCES IS FOR
PURPOSES OF COMPLYING WITH T.C.A. SECTION 47-28-104 AND NO OTHER INFERENCE IS TO
BE PRESUMED HEREUNDER. NOTWITHSTANDING THE REDUCTION OF THE AMOUNT(S) SECURED
HEREBY AT ANY TIME TO ZERO, THIS DEED OF TRUST SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL SUCH TIME AS RELEASE OR SATISFACTION THEREOF IS FILED OR RECORDED
BY AGENT

THE FOLLOWING PROVISIONS SHALL ALSO CONSTITUTE AN INTEGRAL PART OF THIS DEED OF
TRUST:

1. Payment of Taxes on this Deed of Trust. Without limiting any provision of the
Loan Agreement, the Grantor agrees that, if the government of the United States
or any department, agency or bureau thereof or if the State or any of its
subdivisions having jurisdiction shall at any time require documentary stamps to
be affixed to this Deed of Trust or shall levy, assess or charge any tax,
assessment or imposition upon this Deed of Trust or the credit or indebtedness
secured hereby or the interest of any Secured Party in the Premises or upon any
Secured Party by reason of or as holder of any of the foregoing then, the
Grantor shall pay for such documentary stamps in the required amount and deliver
them to the Agent or pay (or reimburse the Agent for) such taxes, assessments or
impositions. The Grantor agrees to provide to the Agent, at any time upon
request, official receipts showing payment of all taxes, assessments and charges
that the Grantor is required or elects to pay under this Section. The Grantor
agrees to indemnify each Secured Party against liability on account of such
documentary stamps, taxes, assessments or impositions, whether such liability
arises before or after payment of the Obligations Secured and regardless of
whether this Deed of Trust shall have been released.

2. Leases Affecting the Real Property. All future lessees under any Lease made
after the date of recording of this Deed of Trust shall, at the direction of the
Required Lenders (as defined in the Loan Agreement) or at the Agent’s option and
without any further documentation, attorn to the Agent as lessor if for any
reason the Agent becomes lessor thereunder, and, upon demand after an Event of
Default has occurred and is continuing, pay rent to the Agent, and the Agent
shall not be responsible under such Lease for matters arising prior to the Agent
becoming lessor thereunder; provided that the Agent shall not become lessor or
obligated as lessor under any such Leases unless and until it shall have been
directed by the Required Lenders (as defined in the Loan Agreement) to do so, or
it shall elect in writing to do so.

3. Use of the Real Property. The Grantor agrees that it shall not (a) permit the
public to use any portion of the Real Property in any manner that could
reasonably be expected to impair the Grantor’s title to such property, or to
make possible any claim of easement by prescription or of implied dedication to
public use, provided Grantor has actual knowledge of such use; (b) institute or
acquiesce in any proceeding to change the zoning classification of the Real
Property, nor shall the Grantor change the use of the Mortgaged Property in any
material way, without the consent of the Required Lenders (as defined in the
Loan Agreement), which consent shall not be unreasonably withheld; and
(c) permit any material legal or economic waste to occur with respect to the
Mortgaged Property.

 

8



--------------------------------------------------------------------------------

4. Insurance. Subject to Section 10.1 of the Loan Agreement, the Grantor shall,
at its sole expense, obtain for, deliver to, assign to and maintain for the
benefit of the Agent, until the Obligations Secured are paid in full, insurance
policies relating to the Mortgaged Property as specified in the Loan Agreement.
Prior to an Event of Default, use of insurance proceeds shall be governed by
Sections 10.1 and 6.2.3 of the Loan Agreement. Each such policy shall name the
Agent as additional insured or loss payee, as applicable, under a standard
mortgage endorsement. If an Event of Default exists and is continuing, and the
Agent has given notice to the Grantor that the Agent intends to exercise its
rights under this Section 4, then the Agent shall be entitled to (a) adjust any
casualty loss and (b) apply the proceeds thereof as provided in Section 8 of
this Deed of Trust.

5. Real Property Taxes. The Grantor covenants and agrees to pay before
delinquent all real property taxes, assessments, ground rent, if any, water and
sewer rents, fees and charges, levies, permit, inspection and license fees and
other dues, charges or impositions, including all charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, maintenance and
similar charges and charges for utility services, in each instance whether now
or in the future, directly or indirectly, levied, assessed or imposed on the
Premises or the Grantor and whether levied, assessed or imposed as excise,
privilege or property taxes; provided that the foregoing shall not require the
Grantor to pay any of the foregoing so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

6. Condemnation Awards. Subject to the terms of the Loan Agreement, the Grantor
assigns to the Agent, as additional security, all awards of damage resulting
from condemnation proceedings or the taking of or injury to the Real Property
for public use (“Eminent Domain Proceedings”). If an Event of Default exists and
is continuing and the Agent has given notice to the Grantor that the Agent
intends to exercise its rights under this Section 6, then the Agent shall be
entitled to (a) participate in and/or direct (at the sole discretion of the
Required Lenders (as defined in the Loan Agreement)) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 8 of this
Deed of Trust.

7. Remedies. Subject to the provisions of the Loan Agreement, upon the
occurrence and during the continuance of an Event of Default, including a
failure to perform or observe any of the covenants set forth in this Deed of
Trust that is not cured within any applicable cure period, in addition to any
rights and remedies provided for in the Loan Agreement or other Loan Document,
if and to the extent permitted by applicable law, the following provisions shall
apply:

(a) Agent’s Power of Enforcement. The Agent may immediately foreclose this Deed
of Trust by judicial action. The court in which any proceeding is pending for
the purpose of foreclosure of this Deed of Trust may, at once or at any time
thereafter, either before or after sale, without notice and without requiring
bond, and without regard to the solvency or insolvency of any person liable for
payment of the Obligations Secured, and without regard to the then value of the
Mortgaged Property or the occupancy thereof as a homestead, appoint a receiver
(the provisions for the appointment

 

9



--------------------------------------------------------------------------------

of a receiver and assignment of rents being an express condition upon which the
loans and other financial accommodations hereby secured are made) for the
benefit of the Secured Parties, with power to collect the Rents, due and to
become due, during such foreclosure suit and the full statutory period of
redemption notwithstanding any redemption, and Grantor consents to such
appointment. The receiver, out of the Rents when collected, may pay reasonable
costs incurred in the management and operation of the Real Property, prior and
subordinate liens, if any, and taxes, assessments, water and other utilities and
insurance, then due or thereafter accruing, and may make and pay for any
necessary repairs to the Real Property, and may pay any part of the Obligations
Secured in accordance with the Loan Agreement or any deficiency decree entered
in such foreclosure proceeding. The receiver shall have all of the rights and
powers permitted under the laws of the State of Tennessee. Grantor will pay unto
Agent upon demand all expenses, including receiver’s fees, attorneys’ fees,
costs, and Administrative Agent’s compensation, incurred pursuant to the
provisions of this Section 7(a), and any such amounts paid by Agent shall be
added to the Obligations Secured and shall be secured by this Deed of Trust.
Upon or at any time after the filing of a suit to foreclose this Deed of Trust,
the court in which such suit is filed shall have full power to enter an order
placing the Agent in possession of the Real Property with the same power granted
to a receiver pursuant to this clause (a) and with all other rights and
privileges of a mortgagee-in-possession under applicable law.

(b) Agent’s Right to Enter and Take Possession, Operate and Apply Income. The
Agent shall, at the direction of Required Lenders (as defined in the Loan
Agreement) or at its option, have the right to direct the Trustee, acting
through its agents or attorneys or a receiver, with process of law, to enter
upon and take possession of the Real Property, to expel and remove any persons,
goods or chattels occupying or upon the same, to collect or receive all the
Rents, to manage and control the Real Property, to lease the Real Property or
any part thereof, from time to time, and, after deducting all reasonable
attorneys’ fees and expenses of outside counsel, and all reasonable expenses
incurred in the protection, care, maintenance, management and operation of the
Real Property, to distribute and apply the remaining net income in such order
and to such of the Obligations Secured in accordance with the Loan Agreement or
any deficiency decree entered in any foreclosure proceeding. If Grantor shall
for any reason fail to surrender or deliver the Mortgaged Property or any part
thereof after such demand by Agent, Agent may obtain a judgment or decree
conferring upon Agent the right to immediate possession or requiring Grantor to
deliver immediate possession of the Mortgaged Property to Agent, and Grantor
hereby specifically consents to the entry of such judgment or decree. Grantor
will pay to Agent, upon demand, all expenses of obtaining such judgment or
decree, including reasonable compensation to Administrative Agent and its
attorneys and agents, and all such expenses and compensation, until paid, shall
become part of the Obligations Secured and shall be secured by this Deed of
Trust.

(c) Foreclosure by Power of Sale.

(i) If the Obligations Secured by this Deed of Trust are paid with interest when
due, and if the agreements contained in this Deed of Trust and Loan Documents
are faithfully performed, then this Deed of Trust shall be void, and the
Mortgaged Property

 

10



--------------------------------------------------------------------------------

shall be released at the cost of Grantor. Upon the occurrence of an Event of
Default, and at any time thereafter, in addition to the other remedies provided
for herein, the Trustee, or the Agent or successor of Trustee, at the request of
the Agent, shall proceed to sell the Mortgaged Property, or any part of the
Mortgaged Property, at public venue, to the highest bidder, by the STATUTORY
POWER OF SALE granted herein, at the front door of the Obion County Courthouse
in Obion, Tennessee, for cash, in bar of all statutory and equitable rights of
redemption, homestead, dower, and any and all other rights and exceptions of
every kind, all of which are hereby waived by the Grantor, in order to pay the
Obligations Secured, and all expenses of sale and of all proceedings in
connection therewith, including reasonable attorney’s fees, provided the Trustee
shall first give the required legal notice of the time, terms and place of sale,
and a description of the Mortgaged Property to be sold. Advertisement of sale
shall be made at least three (3) different times in a newspaper published in the
county where the sale is to be made. The first publication is to be at least
twenty (20) days prior to the sale and such sale shall occur between the hours
of 10:00 a.m. and 4:00 p.m. on the day fixed in the notice. Grantor shall bear
all expenses of any foreclosure proceeding which is terminated before sale at
Grantor’s request. Following any such public sale, Trustee may execute and
deliver to the purchaser a deed of conveyance of the Mortgaged Property or any
part of the Mortgaged Property in fee simple, and any statement or recital of
fact in such deed in relation to the nonpayment of money secured hereby, notice
by advertisement, sale, or receipt of money, shall be prima facie evidence of
the truth of such statement or recital. In the event of any sale under this Deed
of Trust by virtue of the exercise of the powers herein granted, or pursuant to
any order in any judicial proceeding or otherwise, the Mortgaged Property may be
sold in its entirety or in separate parcels, and in such manner or as Agent, in
its sole discretion, may elect, and if Agent so elects, Trustee may sell the
personal property covered by this Deed of Trust at one or more separate sales in
any manner permitted by the Code, as enacted in the State of Tennessee, and one
or more exercises of the powers herein granted shall not extinguish or exhaust
such powers, until the entire Mortgaged Property are sold or the Obligations
Secured are paid in full. If the Obligations Secured are now or hereafter
further secured by any chattel mortgages, pledges, contracts of guaranty,
assignments of lease, or other security instruments, Agent may, at its option,
exhaust the remedies granted under any of said security instruments, either
concurrently or independently, and in such order as Agent may determine.

Any sale held under the provisions of this Deed of Trust may be adjourned by the
Trustee, or his Agent or successors, and reset at a later date without
additional publication, provided that an announcement to such effect is made at
the scheduled place of sale at the time and on the date the sale was originally
set. Any such sale will be held within one year of the originally scheduled sale
and notice will be provided to Grantor as required by T.C.A. §35-5-101(f)(3).

(ii) Following an Event of Default, Agent may, in addition to and not in
abrogation of the rights covered under subparagraph (a) of this Section 7(c),
either with or without entry or taking possession as herein provided or
otherwise, proceed by suit or suits in law or in equity, or by any other
appropriate proceeding or remedy (i) to enforce payment of the Obligations
Secured or the performance of any term, covenant, condition, or agreement of
this Deed of Trust or any other right, and (ii) to pursue any other remedy

 

11



--------------------------------------------------------------------------------

available to Agent, all as Agent, in its sole discretion, shall elect. Agent
shall be entitled to recover judgment as aforesaid either before or after or
during the pendency of any proceedings for the enforcement of the provisions of
this Deed of Trust, and the right of Agent to recover any such judgment shall
not be affected by any entry or sale hereunder, or by the exercise of any other
right, power or remedy for the enforcement of the provisions of this Deed of
Trust, or the foreclosure of the lien hereof; and in the event of a sale of the
Mortgaged Property, and of the application of the proceeds of sale as in this
Deed of Trust provided, to the payment of the Obligations Secured, Agent shall
be entitled to enforce payment of and to receive all amounts then remaining due
and unpaid upon the Obligations Secured, and to enforce payment of all other
charges, payments and costs due under this Deed of Trust, and shall be entitled
to recover judgments for any portion of the debt remaining unpaid, with interest
at the highest rate of interest permitted under the Loan Agreement. If a portion
of the Mortgaged Property is sold pursuant to this Section, the Loan Documents
will remain in full force and effect with respect to any unmatured portion of
the Obligations Secured and this Deed of Trust will continue as a valid and
enforceable first lien on and security interest in the remaining portion of the
Mortgaged Property, without loss of priority and without impairment of any of
Agent’s rights and remedies with respect to the unmatured portion of the
Obligations Secured;

(iii) Upon any foreclosure sale or sale of all or any portion of the Mortgaged
Property under the power herein granted, Agent may bid for and purchase the
Mortgaged Property and shall be entitled to apply all or any part of the
Obligations Secured as a credit to the purchase price.

(iv) In the event of a foreclosure or a sale of all or any portion of the
Mortgaged Property, the proceeds of said sale shall be applied, first, to the
expenses of such sale and of all proceedings in connection therewith, including
reasonable fees of the attorney and trustee (and attorney and trustee fees and
expenses shall become absolutely due and payable whenever foreclosure is
commenced); then to insurance premiums, liens, assessments, taxes, and charges
including utility charges advanced by Agent, and interest thereon; then to
payment of the Obligations Secured and accrued interest thereon; and finally the
remainder, if any, shall be paid to Grantor, or to the person or entity lawfully
entitled thereto.

(v) In the event of any such foreclosure sale or sale under the power herein
granted, Grantor (if Grantor shall remain in possession) shall be deemed a
tenant holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
law applicable to tenants holding over.

(vi) Grantor agrees, to the full extent permitted by law, that in case of an
Event of Default hereunder, neither Grantor nor anyone claiming through or under
Grantor will set up, claim, or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption, or redemption laws now or
hereafter in force, in order to prevent or hinder the enforcement or foreclosure
of this Deed of Trust, or the absolute sale of the Mortgaged Property, or the
delivery of possession thereof immediately after such sale to the purchaser at
such sale, and Grantor, for itself and all who may at any time claim

 

12



--------------------------------------------------------------------------------

through or under Grantor, hereby waives to the full extent that it may lawfully
so do the benefit of all such laws and any and all right to have the assets
subject to the security interest of this Deed of Trust marshaled upon any
foreclosure or sale under the power herein granted.

(vii) Grantor hereby waives and renounces all homestead and exemption rights
provided for by the Constitution and the laws of the United States and of any
state, in and to the Mortgaged Property as against the collection of the
Obligations Secured, or any part thereof.

(viii) In case of a sale by the Trustee enforcing the provisions hereof, Grantor
waives and surrenders all right and equity of redemption, statutory right of
redemption, or repurchase of said land and Mortgaged Property and all other
exemptions. From the time of the conveyance of said land under such sale by the
delivery of a deed to a purchaser, Grantor and all persons holding under it,
shall be and become the tenant or tenants at will of the purchaser, holding from
month to month, with rent payable to such purchaser monthly in advance,
commencing with the day of delivery of said deed.

(ix) In case Agent shall have proceeded to enforce any right, power, or remedy
under this Deed of Trust by foreclosure, entry, or otherwise, and such
proceedings shall have been determined adversely to Agent, then in every such
case, the costs and expenses incurred by Agent in such matter shall not be
included in the Obligations Secured, and the Grantor, Trustee, and Agent shall
be restored to their former positions and rights hereunder, and all rights,
powers, and remedies of Agent shall continue as if no such proceeding had
occurred.

(x) No right, power, or remedy conferred upon or reserved to Agent by this Deed
of Trust is intended to be exclusive of any other right, power, or remedy, but
each and every such right, power, and remedy shall be cumulative and concurrent
and shall be in addition to any other right, power, and remedy given hereunder
or now or hereafter existing at law, in equity, or by statute

(d) Rights under the Code. With respect to those portions of the Mortgaged
Property covered by the Code, Agent may exercise any and all rights granted to a
secured party under the Code.

8. Application of the Rents or Proceeds from Foreclosure or Sale. All proceeds
of any foreclosure of this Deed of Trust by judicial action or, to the extent
permitted by applicable law, any sale of the Mortgaged Property by advertisement
shall (and any decree for sale in the event of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(a) First, to all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Agent to the
extent reimbursable under applicable law in connection with (i) the Grantor’s
execution, delivery and performance of this Deed of Trust, (ii) protecting,
preserving or maintaining the Real Property and (iii) enforcing the rights of
the Agent hereunder (collectively “Costs and

 

13



--------------------------------------------------------------------------------

Expenses”). All Costs and Expenses shall become additional Obligations Secured
when paid or incurred by the Agent in connection with any proceeding, including
any bankruptcy proceeding, to which any Secured Party shall be a party, either
as plaintiff, claimant or defendant, by reason of this Deed of Trust or any
indebtedness hereby secured or in connection with the preparations for the
commencement of any suit for the foreclosure, whether or not actually commenced,
or if permitted by applicable law, any sale by advertisement.

(b) Then, to all Obligations Secured that then remain unpaid in such order as
the Required Lenders (as defined in the Loan Agreement) may determine in their
discretion. If Agent is the final purchaser at the foreclosure sale of the
Mortgaged Property, the foreclosure sale price (Agent’s final bid) shall be
applied against the Obligations Secured.

The Grantor shall remain liable for any deficiency to the extent provided in the
documents that create the Obligations Secured.

9. Cumulative Remedies; Delay or Omission Not a Waiver. No remedy or right of
the Agent shall be exclusive of, but shall be in addition to, every other remedy
or right now or hereafter existing at law or in equity. No delay in the exercise
or omission to exercise any remedy or right available during the existence of
any Event of Default shall impair any such remedy or right or be construed to be
a waiver of such Event of Default or acquiescence therein, nor shall it affect
any subsequent Event of Default of the same or different nature. To the extent
permitted by applicable law, every such remedy or right may be exercised
concurrently or independently and when and as often as may be deemed expedient
by the Agent.

10. Agent’s Remedies against Multiple Parcels. If (a) the Mortgaged Property
shall consist of one or more parcels, whether or not contiguous and whether or
not located in the same county, or (b) in addition to this Deed of Trust, Agent
shall now or hereafter hold one or more additional mortgages, liens, deeds of
trust or other security (directly or indirectly) for the Obligations Secured
upon other property (whether or not such property is owned by Grantor, or by
others) or (c) both the circumstances described in clauses (a) and (b) shall be
true, then to the fullest extent permitted by law, Agent may, at its election,
commence or consolidate in a single foreclosure action all foreclosure
proceedings against all such collateral securing the Obligations Secured
(including the Mortgaged Property), which action shall be brought or
consolidated in the courts of any county in which any of such collateral is
located. Grantor acknowledges that the right to maintain a consolidated
foreclosure action is a specific inducement to Lenders to extend the Obligations
Secured by this Deed of Trust, and Grantor expressly and irrevocably waives any
objections to the commencement or consolidation of the foreclosure proceedings
in a single action and any objections to the laying of venue or based on the
grounds of forum non conveniens that it may now or hereafter have. Grantor
further agrees that if Agent shall be prosecuting one or more foreclosure or
other proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Obligations Secured, or if Agent shall have obtained a
judgment of foreclosure and a sale or similar judgment against such collateral,
then, whether or not such proceedings are being maintained or judgments were
obtained inside or outside the State of Tennessee, Agent may commence or
continue foreclosure proceedings and exercise its other remedies granted in this
Deed of Trust against all or any part of the Mortgaged Property, and

 

14



--------------------------------------------------------------------------------

Grantor waives any objection to the commencement or continuation of a
foreclosure of this Deed of Trust or exercise of any other remedies hereunder
based on such other proceedings or judgments, and waives any right to seek to
dismiss, stay, remove, transfer or consolidate either any action under this Deed
of Trust or such other proceedings on such basis. Neither the commencement not
continuation of proceedings to foreclose this Deed of Trust nor the exercise of
any other rights hereunder nor the recovery of any judgment by Agent in any such
proceedings shall prejudice, limit or preclude Agent’s right to commence or
continue one or more foreclosure or other proceedings or obtain a judgment
against any other collateral (either inside or outside the State of Tennessee)
that directly or indirectly secures the obligations, and Grantor expressly
waives any objections to the commencement of, continuation of, or entry of a
judgment in such other proceedings or exercise of any remedies in such
proceedings based upon any action judgment connected to the Deed of Trust, and
Grantor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other proceedings or any action under this Deed of Trust
on such basis. It is expressly understood and agreed that, to the fullest extent
permitted by law, Agent may, at its election, cause the sale of all collateral
that is the subject of a single foreclosure action at either a single sale or at
multiple sales conducted simultaneously and take such other measures as are
appropriate in order to effect the agreement of the parties to dispose of and
administer all collateral securing the Obligations Secured (directly or
indirectly) in the most economical and least time-consuming manner.

11. No Merger. In the event of a foreclosure of this Deed of Trust or any other
mortgage or trust deed securing the Obligations Secured, the Obligations Secured
then due shall, at the option of the Required Lenders (as defined in the Loan
Agreement), not be merged into any decree of foreclosure entered by the court,
and the Agent may concurrently or subsequently seek to foreclose one or more
mortgages or deeds of trust that also secure the Obligations Secured.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be given in the manner, within the time periods and to the applicable
address identified in the Loan Agreement.

13. Governing Law. This Deed of Trust shall be construed, governed and enforced
in accordance with the laws of the State. Wherever possible, each provision of
this Deed of Trust shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Deed of Trust shall be
prohibited by or invalid under applicable law, such provision shall be effective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Deed of Trust.

14. Satisfaction of Deed of Trust. Upon full payment and performance of all the
Obligations Secured, or upon satisfaction of the conditions set forth in the
Loan Agreement for discharge of the Mortgaged Property from this Deed of Trust,
then the Agent shall, promptly upon request of the Grantor, execute and deliver
to the Grantor a discharge of this Deed of Trust or reconveyance of the
Mortgaged Property reasonably acceptable to the Grantor.

15. Successors and Assigns Included in Parties; Third Party Beneficiaries. This
Deed of Trust shall be binding upon the parties hereto and upon the successors,
assigns and vendees of the Grantor and shall inure to the benefit of the parties
hereto and their respective successors and

 

15



--------------------------------------------------------------------------------

assigns; all references herein to the Grantor and to the Agent shall be deemed
to include their respective successors and assigns. The Grantor’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Grantor. Wherever used herein, the singular number
shall include the plural, the plural shall include the singular, and the use of
any gender shall be applicable to all genders. The Secured Parties shall be
third party beneficiaries of the Grantor’s representations, warranties,
covenants and agreements hereunder.

16. WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND REDEMPTION LAWS. The
Grantor agrees, to the full extent permitted by law, that neither the Grantor
nor anyone claiming through or under it shall set up, claim or seek to take
advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Mortgaged
Property or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser thereof; and the Grantor, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the lien hereof and agrees that the Agent or any court having jurisdiction to
foreclose such lien may sell the Mortgaged Property in part or as an entirety.
To the full extent permitted by law, the Grantor irrevocably waives all
statutory or other rights of redemption from sale under any order or decree of
foreclosure of this Deed of Trust, on its own behalf and on behalf of each and
every person acquiring any interest in or title to the Mortgaged Property
subsequent to the date hereof. The Grantor further waives, to the full extent it
may lawfully do so, all statutory and other rights in its favor, limiting
concurrent actions to foreclose this Deed of Trust and the exercise of other
rights with respect to the Obligations Secured, including any right vested in
the Grantor or any affiliate to limit the right of the Agent to pursue or
commence concurrent actions against the Grantor or any such affiliate or any
property owned by any one or more of them. also expressly waives all rights of
redemption, whether statutory or otherwise including, but not limited to, the
equity of redemption and the statutory right of redemption provided under T.C.A.
§66-8-101 et seq. and under any similar or successor statute.

17. Interpretation with Other Documents. Notwithstanding anything in this Deed
of Trust to the contrary, in the event of a conflict or inconsistency between
this Deed of Trust and the Loan Agreement, the provisions of the Loan Agreement
will govern.

18. Future Advances. This Deed of Trust is a “Future Advance Deed of Trust”
under the laws of the State. In addition to any other Obligations Secured by
this Deed of Trust, this Deed of Trust shall also secure (i) future obligations
of up to $345,000,000.00 (whether as an obligation, made at the option of the
Lenders, made after a reduction to a zero (0) or other balance, or made
otherwise) to the same extent as if the future obligations and advances were
made on the date of this Deed of Trust and (ii) future modifications, extensions
and renewals of any indebtedness or obligations secured by this Deed of Trust.
The lien of this Deed of Trust with respect to such future obligations,
advances, modifications, extensions and renewals shall have the same priority to
which this Deed of Trust otherwise would be entitled without regard to the fact
that such future obligations, advances, modifications, extensions, or renewals
may occur after this Deed of Trust is executed. This Section 18 shall serve as
notice to all persons who may seek or obtain a lien on the Mortgaged Property
subsequent to the date of recording of this Deed of Trust that until this Deed
of Trust is released, that advances made subsequent to the recording

 

16



--------------------------------------------------------------------------------

of this Deed of Trust, shall be secured with the priority afforded this Deed of
Trust as recorded, and all contractors, subcontractors, vendors and other
Persons dealing with the Mortgaged Property, or with any Persons interested
therein, are hereby required to take notice that nothing contained in this Deed
of Trust shall constitute any consent or request by Agent, express or implied,
for the performance of any labor or the furnishing of any materials or other
property in respect of the Mortgaged Property, or any part thereof.

19. Changes. Neither this Deed of Trust nor any term hereof may be changed,
waived, discharged or terminated orally, or by any action or inaction, but only
by an instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by the Grantor and the Agent relating to this
Deed of Trust shall be superior to the rights of the holder of any intervening
lien or encumbrance.

20. CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Deed of Trust, and the Grantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any state or federal court sitting in the State or in such other location as
may be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.

(d) Notwithstanding the provisions of the Loan Documents and this Deed of Trust
restricting (i) prepayment of the Obligations Secured, and (ii) restrictions on
any transfer of the Mortgaged Property or on interests in Grantor, in the event
that individually or jointly such restrictions shall be deemed by a court of
competent jurisdiction to result in an unreasonable restraint on alienation of
property, and therefore are unenforceable, Agent shall have the right to elect
which of such provisions it desires to waive and the other shall remain in full
force and effect. Agent shall make such election within fifteen (15) business
days following any such decision by a court of competent jurisdiction, after the
expiration of all appeal periods.

21. Time of Essence. Time is of the essence with respect to the provisions of
this Deed of Trust.

22. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Deed of Trust. In the event an ambiguity or
question of intent or interpretation arises, this Deed of Trust shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Deed of Trust.

 

17



--------------------------------------------------------------------------------

23. Agent’s Right to Appear. After the occurrence of an Event of Default, or in
any situation where the Agent or the Required Lenders reasonably determine that
the Grantor’s action is not protective of the interest of the Agent in the
Mortgaged Property, Agent shall have the right to appear in and defend any legal
proceeding brought regarding the Mortgaged Property and to bring any legal
proceeding, in the name and on behalf of the Grantor or in the Agent’s name,
that the Required Lenders (as defined in the Loan Agreement), in their sole
discretion, determine is necessary to be brought to protect the Secured Parties’
interest in the Mortgaged Property, as long as Agent provided Grantor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Agent shall promptly thereafter notify Grantor of the bringing of such
proceeding). Nothing herein is intended to prohibit Grantor from bringing or
defending any suit relating to the Mortgaged Property.

24. No Liability of Secured Parties. Notwithstanding anything to the contrary
contained in this Deed of Trust, this Deed of Trust is only intended as security
for the Obligations Secured and the Secured Parties shall not be obligated to
perform or discharge, and do not hereby undertake to perform or discharge, any
obligation, duty or liability of the Grantor with respect to any of the
Mortgaged Property. Unless and until a Secured Party takes title or possession
of the Mortgaged Property, either through foreclosure, the taking of a deed in
lieu thereof or otherwise, no Secured Party shall be responsible or liable for
the control, care, management or repair of the Mortgaged Property or for any
negligence in the management, operation, upkeep, repair or control of the
Mortgaged Property resulting in loss or injury or death to any licensee,
employee, tenant or stranger or other person. The Grantor agrees to indemnify
and hold harmless the Secured Parties from and against all loss, cost and
liability incurred by the Grantor in connection with any of the foregoing that
are not the responsibility of the Secured Parties in accordance with this
Section; provided that the Grantor shall not be liable for such indemnification
to any Secured Party to the extent that resulting from such Secured Party’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order.

25. Indemnity. Grantor unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Secured Party and their respective directors, officers, employees,
trustees, agents, financial advisors, consultants, affiliates and controlling
persons (each such person, an “Indemnitee”) for any damages, costs, loss or
expense, including response, remedial or removal costs and all fees and
disbursements of counsel for any such Indemnitee, arising out of any of the
following: (i) any presence, release, threatened release or disposal of any
Hazardous Material by Grantor or any subsidiary of Grantor or otherwise
occurring on or with respect to the Mortgaged Property, (ii) the operation or
violation of any Environmental Law by Grantor or any subsidiary of Grantor or
otherwise occurring on or with respect to the Mortgaged Property, (iii) any
claim for personal injury, property damage related to Grantor or any subsidiary
of Grantor or otherwise occurring on or with respect to the Mortgaged Property,
(iv) any claim for actual or threatened injury to, destruction of or loss of
natural resources in connection with Grantor or any subsidiary of Grantor or
otherwise occurring on or with respect to the Mortgaged Property and (v) the

 

18



--------------------------------------------------------------------------------

inaccuracy or breach of any environmental representation, warranty or covenant
by Grantor made herein or in any other Loan Document (as defined in the Loan
Agreement) evidencing or securing any obligation under the Loan Documents or
setting forth terms and conditions applicable thereto or otherwise relating
thereto. The foregoing indemnity shall survive the termination of this Deed of
Trust and shall remain in force beyond the expiration of any applicable statute
of limitations and payment or satisfaction in full of any single claim
thereunder.

26. Variable Interest Rate. The Obligations Secured include obligations that
bear interest at rates that vary from time to time, as provided in the Loan
Agreement and the other documents relating to the Obligations Secured.

27. Revisions to Obligations Secured. The parties acknowledge, and all third
parties having notice of this Deed of Trust are hereby advised, that this Deed
of Trust, and the documents evidencing the Obligations Secured may from time to
time be amended, restated or otherwise modified. Such modifications may include,
without being limited to: (1) extension or acceleration of maturity dates,
(2) increase or decrease in interest rates, and (3) increase or decrease in
required payments. It is the intent of the Grantor and Agent that this Deed of
Trust shall retain its priority both as to the initial amount of the Obligations
Secured and as to any increase in the Obligations Secured pursuant to an such
amendment, restatement or modification. Accordingly, all third parties
considering making advances of credit to the Grantor are advised to contact the
Agent for a statement as to the details of the Obligations Secured before
relying on the face of this Deed of Trust as the basis of making such advances
of credit.

28. Trustee Provisions. Agent may at any time, with or without cause and without
notice to Trustee or to Grantor, remove the Trustee herein named and appoint a
successor by an instrument in writing recorded in the same County and State in
which this instrument is recorded. The successor Trustee so appointed shall
succeed to all the rights, title, and powers and be subject to the same
obligations, duties, waivers, and immunities conferred upon the Trustee herein
named, and no resignation, evidence of inability, failure to function, or
evidence of absence of the Trustee herein named shall be required, and such
powers of substitution shall continue so long as any part of the indebtedness
secured hereby remains unpaid. The necessity of Trustee or any successor in
trust making oath, filing inventory, or giving bond as security for the
execution of this trust, as required by the laws of Tennessee, is hereby
expressly waived and this Deed of Trust may be modified or amended without the
consent or approval of the Trustee.

29. No Consent by Agent. Agent has not consented and will not consent to any
contract or to any work or to the furnishing of any materials which might be
deemed to create a lien or liens superior to the lien of this Deed of Trust,
either under Section 66-11-108 of Tennessee Code Annotated, or otherwise.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of the day and year first
above written by the individual identified below on behalf of the Grantor (and
said individual hereby represents that s/he possesses full power and authority
to execute and deliver this instrument).

THE GRANTOR HEREBY DECLARES AND ACKNOWLEDGES THAT THE GRANTOR HAS RECEIVED,
WITHOUT CHARGE, A TRUE COPY OF THIS DEED OF TRUST.

 

GREEN PLAINS OBION, LLC, a Tennessee limited liability company By:

/s/ Michelle Mapes

Name: Michelle Mapes Its: EVP-General Counsel & Corporate Secretary

 

STATE OF ) ) SS. COUNTY OF )

Before me,                                 , of the state and county aforesaid,
personally appeared Michelle Mapes, with whom I am personally acquainted (or
proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged herself to be the Executive Vice President, General Counsel and
Corporate Secretary of GREEN PLAINS OBION, LLC, the within named bargainor, a
Tennessee limited liability company, and that Michelle Mapes, as such officer,
executed the foregoing instrument for the purpose therein contained by signing
the name of the company by herself as such officer.

WITNESS my hand and seal at office in Omaha, Nebraska this 10th day of June,
2015.

 

/s/ Angela Y. Madathil

Notary Public

[AFFIX NOTARY SEAL]

My commission expires:

1/5/2016

 

20